UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-07237) Exact name of registrant as specified in charter:	Putnam Investment Funds Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	Bryan Chegwidden, Esq.Ropes & Gray LLP1211 Avenue of the AmericasNew York, New York 10036 Registrant's telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	July 31, 2017 Date of reporting period:	April 30, 2017 Item 1. Schedule of Investments: Putnam Research Fund The fund's portfolio 4/30/17 (Unaudited) COMMON STOCKS (95.1%) (a) Shares Value Aerospace and defense (2.3%) Airbus SE (France) 13,997 $1,131,779 Northrop Grumman Corp. 7,624 1,875,199 Raytheon Co. 14,713 2,283,605 United Technologies Corp. 11,833 1,408,009 Airlines (0.4%) American Airlines Group, Inc. (S) 26,792 1,141,875 Banks (3.3%) Bank of America Corp. 163,346 3,812,496 JPMorgan Chase & Co. 64,609 5,620,983 Beverages (3.4%) Constellation Brands, Inc. Class A 7,631 1,316,653 Dr. Pepper Snapple Group, Inc. 20,495 1,878,367 Molson Coors Brewing Co. Class B 10,275 985,270 PepsiCo, Inc. 49,543 5,612,231 Biotechnology (2.9%) Alexion Pharmaceuticals, Inc. (NON) 10,610 1,355,746 Amgen, Inc. 16,627 2,715,522 Biogen, Inc. (NON) 6,065 1,644,889 Celgene Corp. (NON) 17,632 2,187,250 Gilead Sciences, Inc. 7,543 517,073 Building products (1.0%) Fortune Brands Home & Security, Inc. 15,815 1,008,048 Johnson Controls International PLC 44,477 1,848,909 Capital markets (4.7%) Charles Schwab Corp. (The) 25,861 1,004,700 E*Trade Financial Corp. (NON) 21,800 753,190 Goldman Sachs Group, Inc. (The) 9,853 2,205,101 Hamilton Lane, Inc. Class A (NON) 36,338 680,247 Intercontinental Exchange, Inc. 44,521 2,680,164 Invesco, Ltd. 124,205 4,091,313 Investment Technology Group, Inc. 55,485 1,104,706 KKR & Co. LP 57,627 1,093,760 Chemicals (2.3%) Akzo Nobel NV (Netherlands) 3,262 285,259 Albemarle Corp. 9,065 987,269 Axalta Coating Systems, Ltd. (NON) 11,869 372,331 CF Industries Holdings, Inc. (S) 9,778 261,464 Dow Chemical Co. (The) 10,851 681,443 E. I. du Pont de Nemours & Co. 7,654 610,407 LANXESS AG (Germany) 4,394 317,337 PPG Industries, Inc. 3,681 404,321 Sherwin-Williams Co. (The) 4,189 1,401,975 Sociedad Quimica y Minera de Chile SA ADR (Chile) 11,170 397,094 W.R. Grace & Co. 12,343 860,554 Commercial services and supplies (0.9%) Republic Services, Inc. 28,762 1,811,718 Stericycle, Inc. (NON) 8,517 726,841 Communications equipment (0.4%) Cisco Systems, Inc. 32,350 1,102,165 Construction materials (0.2%) Martin Marietta Materials, Inc. 1,459 321,257 Vulcan Materials Co. 2,785 336,651 Consumer finance (0.2%) Oportun Financial Corp. (acquired 6/23/15, cost $133,158) (Private) (F) (RES) (NON) 46,722 131,826 Synchrony Financial 19,897 553,137 Containers and packaging (0.4%) Ball Corp. 4,776 367,227 RPC Group PLC (United Kingdom) 14,216 149,326 Sealed Air Corp. 14,443 635,781 Diversified financial services (0.2%) Conyers Park Acquisition Corp. (Units) (NON) 22,161 282,774 Gores Holdings II, Inc. (Units) (NON) 19,850 204,852 Diversified telecommunication services (1.6%) AT&T, Inc. 80,933 3,207,375 Verizon Communications, Inc. 13,737 630,666 Zayo Group Holdings, Inc. (NON) 21,864 766,770 Electric utilities (1.8%) American Electric Power Co., Inc. 8,740 592,834 Edison International 11,441 914,937 Exelon Corp. 42,439 1,469,663 NextEra Energy, Inc. 6,674 891,379 PG&E Corp. 20,516 1,375,598 Electrical equipment (0.6%) Rockwell Automation, Inc. 10,352 1,628,887 Energy equipment and services (1.0%) Halliburton Co. 33,723 1,547,211 Schlumberger, Ltd. 9,111 661,367 Select Energy Services Class A (NON) 46,778 718,978 Equity real estate investment trusts (REITs) (2.7%) American Tower Corp. (R) 9,928 1,250,332 AvalonBay Communities, Inc. (R) 4,044 767,713 Boston Properties, Inc. (R) 5,415 685,539 Douglas Emmett, Inc. (R) 6,291 236,982 Equinix, Inc. (R) 1,956 817,021 Equity Lifestyle Properties, Inc. (R) 5,110 413,450 Essex Property Trust, Inc. (R) 1,241 303,387 Federal Realty Investment Trust (R) (S) 2,369 310,078 Gaming and Leisure Properties, Inc. (R) 14,851 516,815 GGP, Inc. (R) 17,729 383,124 Kimco Realty Corp. (R) 5,571 113,036 Pebblebrook Hotel Trust (R) (S) 5,852 174,156 Public Storage (R) 2,946 616,833 Simon Property Group, Inc. (R) 4,052 669,634 Ventas, Inc. (R) 9,356 598,878 Food and staples retail (2.8%) Costco Wholesale Corp. 12,209 2,167,342 CVS Health Corp. 14,105 1,162,816 Kroger Co. (The) 35,594 1,055,362 Wal-Mart Stores, Inc. 12,444 935,540 Walgreens Boots Alliance, Inc. 29,773 2,576,555 Food products (2.0%) Campbell Soup Co. 36,676 2,110,337 Hostess Brands, Inc. (NON) 10,589 181,495 Kraft Heinz Co. (The) 25,739 2,326,548 Mondelez International, Inc. Class A 17,619 793,384 Pinnacle Foods, Inc. 6,104 354,948 Health-care equipment and supplies (3.0%) Becton Dickinson and Co. 9,882 1,847,638 Boston Scientific Corp. (NON) 58,470 1,542,439 C.R. Bard, Inc. 2,801 861,251 Danaher Corp. 21,691 1,807,511 DENTSPLY Sirona, Inc. 19,007 1,202,003 Intuitive Surgical, Inc. (NON) 1,548 1,293,927 Health-care providers and services (1.8%) Aetna, Inc. 1,990 268,789 Cardinal Health, Inc. 5,937 430,967 Cigna Corp. 8,520 1,332,272 Express Scripts Holding Co. (NON) 6,733 413,002 Humana, Inc. 4,091 908,120 McKesson Corp. 3,748 518,311 UnitedHealth Group, Inc. 7,387 1,291,839 Hotels, restaurants, and leisure (1.3%) Hilton Worldwide Holdings, Inc. 15,069 888,619 Penn National Gaming, Inc. (NON) 38,198 705,899 Restaurant Brands International, Inc. (Canada) (S) 10,743 603,434 Wynn Resorts, Ltd. 6,482 797,351 Yum China Holdings, Inc. (China) (NON) 20,076 684,993 Household products (0.5%) Colgate-Palmolive Co. 19,286 1,389,363 Independent power and renewable electricity producers (0.6%) Calpine Corp. (NON) 61,429 626,576 NRG Energy, Inc. 67,680 1,143,792 Industrial conglomerates (0.7%) Siemens AG (Germany) 14,640 2,098,671 Insurance (3.3%) American International Group, Inc. 32,955 2,007,289 Assured Guaranty, Ltd. 51,655 1,969,605 Chubb, Ltd. 21,391 2,935,915 Hartford Financial Services Group, Inc. (The) 8,544 413,188 MetLife, Inc. 15,960 826,888 Prudential PLC (United Kingdom) 63,492 1,411,149 Internet and direct marketing retail (3.4%) Amazon.com, Inc. (NON) 6,954 6,432,380 Ctrip.com International, Ltd. ADR (China) (NON) 4,973 251,186 Delivery Hero Holding GmbH (acquired 6/12/15, cost $154,040) (Private) (Germany) (F) (RES) (NON) 20 134,189 Expedia, Inc. 7,100 949,412 Priceline Group, Inc. (The) (NON) 1,072 1,979,791 Internet software and services (5.5%) Alibaba Group Holding, Ltd. ADR (China) (NON) (S) 11,901 1,374,566 Alphabet, Inc. Class A (NON) 8,956 8,280,001 Facebook, Inc. Class A (NON) 36,311 5,455,728 Tencent Holdings, Ltd. (China) 22,600 707,199 IT Services (2.9%) Cognizant Technology Solutions Corp. Class A (NON) 4,568 275,131 DXC Technology Co. (NON) 25,313 1,907,081 Fidelity National Information Services, Inc. 16,016 1,348,387 MasterCard, Inc. Class A 13,686 1,591,956 Visa, Inc. Class A 34,448 3,142,347 Life sciences tools and services (0.4%) Agilent Technologies, Inc. 18,784 1,034,059 Machinery (2.8%) Dover Corp. 20,216 1,594,638 FANUC Corp. (Japan) 5,300 1,077,116 Fortive Corp. 33,572 2,123,765 KION Group AG (Germany) 18,329 1,241,672 Komatsu, Ltd. (Japan) 78,300 2,087,532 Media (3.6%) Charter Communications, Inc. Class A (NON) 6,265 2,162,427 Comcast Corp. Class A 80,849 3,168,472 DISH Network Corp. Class A (NON) 12,740 820,966 Live Nation Entertainment, Inc. (NON) 33,495 1,077,199 Walt Disney Co. (The) 27,774 3,210,674 Metals and mining (0.3%) ArcelorMittal SA (France) (NON) 16,501 130,190 Freeport-McMoRan, Inc. (Indonesia) (NON) 14,013 178,666 Iluka Resources, Ltd. (Australia) 18,921 119,012 Nucor Corp. 3,528 216,372 Steel Dynamics, Inc. 1,598 57,752 United States Steel Corp. 4,848 108,207 Multi-utilities (0.3%) Ameren Corp. 9,871 539,845 Sempra Energy 3,543 400,430 Oil, gas, and consumable fuels (5.5%) Anadarko Petroleum Corp. 31,046 1,770,243 Arch Coal, Inc. Class A (NON) (S) 563 39,545 Cenovus Energy, Inc. (Canada) 68,964 687,594 Cheniere Energy, Inc. (NON) 34,070 1,545,075 Chevron Corp. 2,642 281,901 ConocoPhillips 55,302 2,649,519 EnCana Corp. (Canada) 48,288 516,822 EOG Resources, Inc. 13,449 1,244,033 Exxon Mobil Corp. 8,722 712,151 Kinder Morgan, Inc. 14,141 291,729 Marathon Oil Corp. 23,725 352,791 Noble Energy, Inc. 28,438 919,401 Pioneer Natural Resources Co. 4,229 731,575 Plains All American Pipeline LP 15,367 449,485 QEP Resources, Inc. (NON) 48,306 570,494 Royal Dutch Shell PLC Class A (United Kingdom) 59,301 1,538,052 Seven Generations Energy, Ltd. (Canada) (NON) 25,847 457,655 Suncor Energy, Inc. (Canada) 36,380 1,140,131 Paper and forest products (0.1%) KapStone Paper and Packaging Corp. 17,008 358,699 Personal products (0.1%) Edgewell Personal Care Co. (NON) 3,634 259,795 Pharmaceuticals (4.5%) Bristol-Myers Squibb Co. 32,258 1,808,061 Eli Lilly & Co. 7,072 580,328 Jazz Pharmaceuticals PLC (NON) 11,778 1,876,000 Johnson & Johnson 35,537 4,387,753 Merck & Co., Inc. 51,174 3,189,675 Pfizer, Inc. 26,889 912,075 Real estate management and development (0.1%) CBRE Group, Inc. Class A (NON) 7,314 261,914 Road and rail (0.7%) Norfolk Southern Corp. 17,375 2,041,389 Semiconductors and semiconductor equipment (4.6%) Applied Materials, Inc. 48,364 1,964,062 Broadcom, Ltd. 12,807 2,827,914 Cavium, Inc. (NON) 17,158 1,181,328 NXP Semiconductor NV (NON) 7,091 749,873 Qorvo, Inc. (NON) (S) 37,787 2,570,650 Qualcomm, Inc. 30,814 1,655,944 Texas Instruments, Inc. 28,899 2,288,223 Software (4.8%) Adobe Systems, Inc. (NON) 15,115 2,021,480 Everbridge, Inc. (NON) 8,516 197,656 Microsoft Corp. 119,658 8,191,787 RealPage, Inc. (NON) 32,274 1,195,752 salesforce.com, Inc. (NON) 8,593 740,029 Ubisoft Entertainment SA (France) (NON) 30,366 1,438,879 Specialty retail (2.4%) Home Depot, Inc. (The) 25,919 4,045,956 O'Reilly Automotive, Inc. (NON) 4,445 1,103,027 TJX Cos., Inc. (The) 20,930 1,645,935 Technology hardware, storage, and peripherals (3.7%) Apple, Inc. 69,467 9,978,935 HP, Inc. 21,232 399,586 Western Digital Corp. 3,534 314,773 Textiles, apparel, and luxury goods (0.7%) Hanesbrands, Inc. (S) 49,229 1,073,684 NIKE, Inc. Class B 18,160 1,006,246 Tobacco (1.5%) Altria Group, Inc. 29,221 2,097,483 Philip Morris International, Inc. 20,702 2,294,610 Water utilities (0.4%) American Water Works Co., Inc. 12,256 977,539 Wireless telecommunication services (0.5%) T-Mobile US, Inc. (NON) 18,792 1,264,130 Total common stocks (cost $238,778,681) INVESTMENT COMPANIES (1.9%) (a) Shares Value SPDR S&P Regional Banking ETF (S) 99,645 $5,385,812 Total investment companies (cost $5,482,946) CONVERTIBLE PREFERRED STOCKS (0.2%) (a) Shares Value Oportun Financial Corp. Ser. A-1, 8.00% cv. pfd. (acquired 6/23/15, cost $365) (Private) (F) (RES) (NON) 128 $361 Oportun Financial Corp. Ser. B-1, 8.00% cv. pfd. (acquired 6/23/15, cost $6,955) (Private) (F) (RES) (NON) 2,208 6,886 Oportun Financial Corp. Ser. C-1, 8.00% cv. pfd. (acquired 6/23/15, cost $16,334) (Private) (F) (RES) (NON) 3,209 16,170 Oportun Financial Corp. Ser. D-1, 8.00% cv. pfd. (acquired 6/23/15, cost $23,689) (Private) (F) (RES) (NON) 4,654 23,452 Oportun Financial Corp. Ser. E-1, 8.00% cv. pfd. (acquired 6/23/15, cost $13,286) (Private) (F) (RES) (NON) 2,420 13,153 Oportun Financial Corp. Ser. F, 8.00% cv. pfd. (acquired 6/23/15, cost $40,105) (Private) (F) (RES) (NON) 5,222 39,704 Oportun Financial Corp. Ser. F-1, 8.00% cv. pfd. (acquired 6/23/15, cost $112,481) (Private) (F) (RES) (NON) 39,467 111,356 Oportun Financial Corp. Ser. G, 8.00% cv. pfd. (acquired 6/23/15, cost $142,232) (Private) (F) (RES) (NON) 49,906 140,810 Oportun Financial Corp. Ser. H, 8.00% cv. pfd. (acquired 2/6/15, cost $206,805) (Private) (F) (RES) (NON) 72,632 204,735 Total convertible preferred stocks (cost $562,252) SHORT-TERM INVESTMENTS (7.2%) (a) Principal amount/shares Value Putnam Cash Collateral Pool, LLC 1.05% (AFF) Shares 11,207,543 $11,207,543 Putnam Short Term Investment Fund 0.87% (AFF) Shares 8,824,889 8,824,889 U.S. Treasury Bills 0.782%, 7/20/17 (SEGSF) $256,000 255,560 U.S. Treasury Bills 0.768%, 7/13/17 (SEGSF) 120,000 119,819 U.S. Treasury Bills 0.509%, 5/11/17 (SEG) (SEGSF) 141,000 140,974 Total short-term investments (cost $20,548,790) TOTAL INVESTMENTS Total investments (cost $265,372,669) (b) FORWARD CURRENCY CONTRACTS at 4/30/17 (aggregate face value $14,879,058) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. British Pound Sell 6/21/17 $2,464,701 $2,318,742 $(145,959) Canadian Dollar Sell 7/19/17 1,062,966 1,083,633 20,667 Barclays Bank PLC Canadian Dollar Sell 7/19/17 328,799 335,165 6,366 Citibank, N.A. Euro Sell 6/21/17 6,332,420 6,158,887 (173,533) Goldman Sachs International Japanese Yen Sell 5/17/17 2,834,886 2,808,871 (26,015) HSBC Bank USA, National Association British Pound Sell 6/21/17 44,487 42,359 (2,128) JPMorgan Chase Bank N.A. Canadian Dollar Sell 7/19/17 2,005,356 2,051,471 46,115 Swiss Franc Buy 6/21/17 71,271 74,851 (3,580) State Street Bank and Trust Co. Israeli Shekel Buy 7/19/17 5,093 5,079 14 Total FUTURES CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Unrealized Number of Expiration appreciation/ contracts Value date (depreciation) S&P 500 Index E-Mini (Long) 3 $357,075 Jun-17 $(878) Total OTC TOTAL RETURN SWAP CONTRACTS OUTSTANDING at 4/30/17 (Unaudited) Upfront Payments Total return Unrealized Swap counterparty/ premium Termination received (paid) by received by appreciation/ Notional amount received (paid) date fund per annum or paid by fund (depreciation) Goldman Sachs International units 797 $— 12/15/20 1 month USD-LIBOR-BBA minus 0.58% Russell 2000 Total Return Index $(152,746) Total $— Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank ETF Exchange Traded Fund SPDR S&P Depository Receipts Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from August 1, 2016 through April 30, 2017 (the reporting period). Within the following notes to the portfolio, references to "ASC 820" represent Accounting Standards Codification 820 Fair Value Measurements and Disclosures , references to "Putnam Management" represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC and references to "OTC", if any, represent over-the-counter. (a) Percentages indicated are based on net assets of $287,268,848. (b) The aggregate identified cost on a tax basis is $265,645,189, resulting in gross unrealized appreciation and depreciation of $41,729,752 and $7,598,138, respectively, or net unrealized appreciation of $34,131,614. (NON) This security is non-income-producing. (RES) This security is restricted with regard to public resale. The total fair value of this security and any other restricted securities (excluding 144A securities), if any, held at the close of the reporting period was $822,642, or 0.3% of net assets. (AFF) Affiliated company. For investments in Putnam Cash Collateral Pool, LLC and Putnam Short Term Investment Fund, the rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with any company which is under common ownership or control were as follows: Name of affiliate Fair value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Fair value at the end of the reporting period Putnam Cash Collateral Pool, LLC*# $3,482,925 $51,798,129 $44,073,511 $33,882 $11,207,543 Putnam Short Term Investment Fund** 8,035,293 48,846,894 48,057,298 31,078 8,824,889 Totals * No management fees are charged to Putnam Cash Collateral Pool, LLC. # The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the fair value of the securities loaned. The fair value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The remaining maturities of the securities lending transactions are considered overnight and continuous. The risk of borrower default will be borne by the fund's agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. The fund received cash collateral of $11,207,543, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. At the close of the reporting period, the value of securities loaned amounted to $10,712,426. ** Management fees charged to Putnam Short Term Investment Fund have been waived by Putnam Management. (SEG) This security, in part or in entirety, was pledged and segregated with the broker to cover margin requirements for futures contracts at the close of the reporting period. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (F) This security is valued by Putnam Management at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for ASC 820 based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) This security is on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $473,876 to cover certain derivative contracts. Unless otherwise noted, the rates quoted in Short-term investments security descriptions represent the weighted average yield to maturity. Debt obligations are considered secured unless otherwise indicated. The dates shown on debt obligations are the original maturity dates. Security valuation: Portfolio securities and other investments are valued using policies and procedures adopted by the Board of Trustees. The Trustees have formed a Pricing Committee to oversee the implementation of these procedures and have delegated responsibility for valuing the fund's assets in accordance with these procedures to Putnam Management. Putnam Management has established an internal Valuation Committee that is responsible for making fair value determinations, evaluating the effectiveness of the pricing policies of the fund and reporting to the Pricing Committee. Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities under ASC 820. If no sales are reported, as in the case of some securities that are traded OTC, a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in open-end investment companies (excluding exchange-traded funds), if any, which can be classified as Level 1 or Level 2 securities, are valued based on their net asset value. The net asset value of such investment companies equals the total value of their assets less their liabilities and divided by the number of their outstanding shares. Market quotations are not considered to be readily available for certain debt obligations (including short-term investments with remaining maturities of 60 days or less) and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which consider such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the scheduled close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the scheduled close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value certain foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. The foreign equity securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management in accordance with policies and procedures approved by the Trustees. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures, recovery rates, sales and other multiples and resale restrictions. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. To assess the continuing appropriateness of fair valuations, the Valuation Committee reviews and affirms the reasonableness of such valuations on a regular basis after considering all relevant information that is reasonably available. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Futures contracts: The fund used futures contracts to equitize cash. The potential risk to the fund is that the change in value of futures contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, if interest or exchange rates move unexpectedly or if the counterparty to the contract is unable to perform. With futures, there is minimal counterparty credit risk to the fund since futures are exchange traded and the exchange's clearinghouse, as counterparty to all exchange traded futures, guarantees the futures against default. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as "variation margin". For the fund's average number of futures contracts, see the appropriate table at the end of these footnotes. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The fair value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in fair value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. For the fund's average contract amount on forward currency contracts, see the appropriate table at the end of these footnotes. Total return swap contracts: The fund entered into OTC total return swap contracts, which are arrangements to exchange a market-linked return for a periodic payment, both based on a notional principal amount, to gain exposure to a basket of securities. To the extent that the total return of the security, index or other financial measure underlying the transaction exceeds or falls short of the offsetting interest rate obligation, the fund will receive a payment from or make a payment to the counterparty. OTC total return swap contracts are marked to market daily based upon quotations from an independent pricing service or market makers and the change, if any, is recorded as an unrealized gain or loss. Payments received or made are recorded as realized gains or losses. Certain OTC total return swap contracts may include extended effective dates. Payments related to these swap contracts are accrued based on the terms of the contract. The fund could be exposed to credit or market risk due to unfavorable changes in the fluctuation of interest rates or in the price of the underlying security or index, the possibility that there is no liquid market for these agreements or that the counterparty may default on its obligation to perform. The fund's maximum risk of loss from counterparty risk is the fair value of the contract. This risk may be mitigated by having a master netting arrangement between the fund and the counterparty. For the fund's average notional amount on OTC total return swap contracts, see the appropriate table at the end of these footnotes. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern OTC derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties' general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund's custodian and, with respect to those amounts which can be sold or repledged, is presented in the fund's portfolio. Collateral pledged by the fund is segregated by the fund's custodian and identified in the fund's portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund's net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund's net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty's long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund's counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $479,714 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund at period end for these agreements totaled $401,342 and may include amounts related to unsettled agreements. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund's investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund's net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks*: Consumer discretionary $32,607,651 $— $134,189 Consumer staples 29,498,099 — — Energy 18,825,752 — — Financials 33,651,457 — 131,826 Health care 35,926,500 — — Industrials 27,129,653 — — Information technology 62,901,432 — — Materials 9,558,594 — — Real estate 8,118,892 — — Telecommunication services 5,868,941 — — Utilities 8,932,593 — — Total common stocks — Convertible preferred stocks — — 556,627 Investment companies 5,385,812 — — Short-term investments 8,824,889 11,723,896 — Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(278,053) $— Futures contracts (878) — — Total return swap contracts — (152,746) — Totals by level $— * Common stock classifications are presented at the sector level, which may differ from the fund's portfolio presentation. During the reporting period, transfers within the fair value hierarchy, if any (other than certain transfers involving non-U.S. equity securities as described in the Security valuation note above), did not represent, in the aggregate, more than 1% of the fund's net assets measured as of the end of the period. Transfers are accounted for using the end of period pricing valuation method. At the start and close of the reporting period, Level 3 investments in securities represented less than 1% of the fund's net assets and were not considered a significant portion of the fund's portfolio. Fair Value of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Fair value Fair value Foreign exchange contracts $73,162 $351,215 Equity contracts — 153,624 Total The volume of activity for the reporting period for any derivative type that was held at the close of the period is listed below and was based on an average of the holdings of that derivative at the end of each fiscal quarter in the reporting period: Futures contracts (number of contracts) 1 Forward currency contracts (contract amount) OTC total return swap contracts (notional) The following table summarizes any derivatives, repurchase agreements and reverse repurchase agreements, at the end of the reporting period, that are subject to an enforceable master netting agreement or similar agreement. For securities lending transactions, if applicable, see note "(AFF)" above, and for borrowing transactions associated with securities sold short, if applicable, see the "Short sales of securities" note above. Bank of America N.A. Barclays Bank PLC Citibank, N.A. Goldman Sachs International HSBC Bank USA, National Association JPMorgan Chase Bank N.A. Merrill Lynch, Pierce, Fenner & Smith, Inc. State Street Bank and Trust Co. Total Assets: OTC Total return swap contracts*# $— $— $— $— $— $— $— $— $— Futures contracts§ — Forward currency contracts# 20,667 6,366 — — — 46,115 — 14 73,162 Total Assets $20,667 $6,366 $— $— $— $46,115 $— $14 $73,162 Liabilities: OTC Total return swap contracts*# — — — 152,746 — 152,746 Futures contracts§ — 3,396 — 3,396 Forward currency contracts# 145,959 — 173,533 26,015 2,128 3,580 — — 351,215 Total Liabilities $145,959 $— $173,533 $178,761 $2,128 $3,580 $3,396 $— $507,357 Total Financial and Derivative Net Assets $(125,292) $6,366 $(173,533) $(178,761) $(2,128) $42,535 $(3,396) $14 $(434,195) Total collateral received (pledged)##† $(110,822) $— $(109,846) $(178,761) $— $— $— $— Net amount $(14,470) $6,366 $(63,687) $— $(2,128) $42,535 $(3,396) $14 * Excludes premiums, if any. † Additional collateral may be required from certain brokers based on individual agreements. # Covered by master netting agreement. ## Any over-collateralization of total financial and derivative net assets is not shown. Collateral may include amounts related to unsettled agreements. § Includes current day's variation margin only, which is not collateralized.Cumulative appreciation/(depreciation) for futures contracts and centrally cleared swap contracts is represented in the tables listed after the fund's portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Investment Funds By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: June 27, 2017 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: June 27, 2017 By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Financial OfficerDate: June 27, 2017
